 Case 2:18-cv-16037-SRC Document 17 Filed 05/05/20 Page 1 of 2 PageID: 1456



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
LISA MARIE HINES,                                :         Civil Action No. 18-16037 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Lisa Marie Hines

(“Plaintiff”) of the final decision of the Commissioner of Social Security (“Commissioner”)

determining that she was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be vacated and remanded.

        In brief, this appeal arises from Plaintiff’s application for disability benefits, alleging

disability beginning April 1, 2013. A hearing was held before ALJ George Michael Gaffeney

(the “ALJ”) on June 9, 2017, and the ALJ issued an unfavorable decision on August 23, 2017,

finding that Plaintiff had not been disabled during the period in question. After the Appeals

Council denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s

final decision, and Plaintiff filed this appeal.
 Case 2:18-cv-16037-SRC Document 17 Filed 05/05/20 Page 2 of 2 PageID: 1457



       On appeal, Plaintiff challenges the Commissioner’s decision on several grounds, but this

Court need only reach the one argument that succeeds: pursuant to Lucia v. S.E.C., 138 S.Ct.

2044 (2018), the ALJ who decided Plaintiff’s case was not properly appointed under the

Appointments Clause. On July 16, 2019, at the Commissioner’s request, this case was stayed

pending the Third Circuit’s decision in the consolidated Bizarre and Cirko appeals. After the

Third Circuit decided Cirko, obo Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020),

and after the Third Circuit denied a petition for a rehearing en banc, the stay was lifted, and this

case is now ready for decision.

       In opposition to Plaintiff’s Lucia argument, the Commissioner argued that Plaintiff had

failed to raise her Appointments Clause challenge at any point in the administrative process, and

therefore had forfeited her claim, because asserting the challenge for the first time on appeal does

not constitute a “timely challenge” under Lucia. In Cirko, the Third Circuit directly addressed

this question, and held that claimants for Social Security disability benefits need not exhaust

Appointments Clause challenges before the administrative law judges whose appointments they

are challenging. Id. at 152. Pursuant to Cirko, the Commissioner’s objection fails, and

Plaintiff’s argument succeeds. Pursuant to Lucia, the ALJ who decided Plaintiff’s case was not

properly appointed under the Appointments Clause. Plaintiff’s appeal will be granted, and the

decision of the Commissioner will be vacated; the case will be remanded so that Plaintiff may

obtain “a new hearing before a different constitutionally appointed ALJ.” Cirko, 948 F.3d at

152.

                                                                  s/ Stanley R. Chesler
                                                               STANLEY R. CHESLER, U.S.D.J.
Dated: May 5, 2020


                                                  2
